Order filed, April 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00051-CR
                                    ____________

                      KENNETH EARL BRUNSON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1284376


                                        ORDER

       The reporter’s record in this case was due March 13, 2012, 2012. See Tex. R.
App. P. 35.1. On March 15, 2012, this court directed the court reporter to file the record
within 15 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order Julia Johnson, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Julia Johnson does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM